DETA ILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are based on the following:
Claims 1, 12, and 17:
determining a maximal safe epoch as a function of the shared atomic epoch counter and the thread epoch counters, wherein the maximal safe epoch is equal to one less than the minimum of all non-zero thread epoch counters; maintaining a drain list of global trigger actions generated by threads, each global trigger action having an associated maximal safe epoch value assigned by the threads; and triggering the global trigger actions in the drain list for execution by the processor in response to each trigger action's associated maximal safe epoch value being reached.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

	1.) Grunkemeyer et al. (US 2007/0283113 A1), Safe Buffer.

	2.) Schmidt (US 6,523,059 B1), System and method for facilitating safepoint synchronization in a multithreaded computer system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161









/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161